  8:19-cv-00202-RGK-PRSE Doc # 18 Filed: 05/06/20 Page 1 of 2 - Page ID # 54




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICHARD OTTO HANSEN,

                   Plaintiff,                             8:19CV202

      vs.
                                              MEMORANDUM AND ORDER
JANA M. CHASE, in her individual
capacity, and in her official capacity as a
Community Services Coordinator of
Community Action Partnership of Mid-
Nebraska;

                   Defendant.


       This matter is before the court on Plaintiff’s Motion for Leave to Appeal in
Forma Pauperis. (Filing No. 17.) Plaintiff filed a Notice of Appeal (filing no. 11)
on April 27, 2020. Plaintiff appeals from the court’s Memorandum and Order and
Judgment dated March 26, 2020 (filing nos. 9 & 10), in which the court dismissed
this matter without prejudice. The court entered an order permitting Plaintiff to
proceed in forma pauperis on appeal on April 28, 2020 (filing no. 13), and
Plaintiff’s appeal has been processed and transmitted to the Eighth Circuit Court of
Appeals. Accordingly,

      IT IS ORDERED that:

       1.    Plaintiff’s Motion for Leave to Appeal in Forma Pauperis (filing no.
17) is denied as moot.

     2.   The clerk of the court is directed to transmit a copy of Plaintiff’s
Motion for Leave to Appeal in Forma Pauperis (filing no. 17) and this
  8:19-cv-00202-RGK-PRSE Doc # 18 Filed: 05/06/20 Page 2 of 2 - Page ID # 55




memorandum and order to the Eighth Circuit Court of Appeals as a supplement to
his notice of appeal.

      Dated this 6th day of May, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
